Order entered February 12, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00086-CR
                                     No. 05-14-00087-CR

                           JOSEPH JULIAN GUERRA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause No. 219-82353-2012, 219-81886-2013

                                           ORDER
        The Court GRANTS appellant’s February 7, 2014 motion to substitute counsel.

Christian T. Souza is substituted for Hunter A. Biederman as appellant’s counsel of record.

        We DIRECT the Clerk to send all correspondence to Christian T. Souza, 4303 N.

Central Expressway, Dallas, Texas 75205; telephone: (214) 862-7462; facsimile: (214) 696-

0867.


                                                      /s/   DAVID EVANS
                                                            JUSTICE